Motion for reargument denied, with $10 costs and necessary printing disbursements. Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz., whether section 226 of the Election Law, as here construed and applied, violated clause 2 of article VI of said Constitution or deprived defendant of its property without due process in violation of the Fourteenth Amendment to said Constitution. The Court of Appeals held that the Election Law provision, as here construed and applied, was not violative of any of the above provisions of the Constitution of the United States. [See 307 N. Y. 332.]